DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendments filed on 7/27/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 14, 19-21, 22-23, 25, 27-28, 36, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2018/0013064) in view of Song (US Pub No. 2014/0138652) and Dong (CN105131940, Machine translation)
Regarding Claims 1, 3, 5-6, 8-9, 14, 22, 36, and 40, Wu et al. teaches an OLED device comprising:
an anode [110, Fig. 2, 0055]
and cathode [170, Fig. 2, 0055];
and an organic layer [160,  150, 140, 130, 120, Fig. 2, 0055] comprising the following compound:
In the following compound [0010, 0063], R1 and R2 are hydrogen in regards to the claim. L1 and L2 are phenyl, and G1 and G2 are carbazole groups.

    PNG
    media_image1.png
    108
    231
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    344
    media_image2.png
    Greyscale



Wu et al. is silent on wherein at least one of G1, G2, comprises a structure selected from the group consisting of (9-carbazolyl)-carbazole, indolocarbazole, triphenylene, fluorene, dibenzothiophene, dibenzofuran, dibenzoselenophene, pyridine, pyrimidine, triazine, aza-triphenylene, aza-fluorene, aza-carbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene; and wherein at least one of R1 and R2  comprises a structure selected from the group consisting of (9- carbazolyl)-carbazole, indolocarbazole, triphenylene, fluorene, dibenzothiophene, dibenzofuran, dibenzoselenophene,  aza-triphenylene, aza-fluorene, aza-carbazole, azadibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene.
Song et al. teaches an OLED, which provides a compound which utilizes carbazole or beta/gamma carboline, used to provide higher efficiency [0011].
	Since modified Wu et al. teaches the use of a emitting layer, which comprises carbazole groups [see rejection above], and concerned about providing higher efficiency [0008], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the carbazole group of the compound of Wu et al. with the beta or gamma carboline of Song et al. in order to provide improved efficiency [0011].
	In addition, the combination would have been merely the selection of a conventional donor group for OLED compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Dong et al. teaches a compound used for OLED devices, which comprises can comprises functional groups on the benzene portion of a compound as either a hydrogen or a dibenzothiophene, where the dibenzothiophene provides improved carrier mobility [bottom of page 7/14], resulting in good stability and high luminous efficiency [page 2/14, middle of page]
Since modified Wu et al. is concerned about providing higher efficiency [0008], and stability [0077], it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the benzene portion of the boranthrene of modified Wu et al. with the dibenzothiophene of Dong et al. in order to provide improved carrier mobility [bottom of page 7/14], and good stability and high luminous efficiency [page 2/14, middle of page]
Within the combination above, modified Wu et al. teaches at least one of R1 and R2 is dibenzothiophene.
Regarding Claim 7, within the combination above, modified Wu et al. is silent on the limitations of claim 7.
Although modified Wu et al. does not explicitly teaches the claimed compound, modified Wu et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Wu et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 19, within the combination above, modified Wu et al. is silent on the limitations of claim 19.
Although modified Wu et al. does not explicitly teaches the claimed compound, modified Wu et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Wu et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 20, within the combination above, modified Wu et al. is silent on the limitations of claim 20.
Although modified Wu et al. does not explicitly teach the claimed compound, modified Wu et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Wu et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 21, within the combination above, modified Wu et al. teaches a isomer of the compound of claim 21 [See rejection of claim 1].
Although modified Wu et al. does not explicitly teach the claimed compound, modified Wu et al. teaches structures of a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Wu et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 23, within the combination above, modified Wu et al. teaches wherein the organic layer is an emissive layer and the compound is a host [0052].
Regarding Claim 25, within the combination above, modified Wu et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Wu et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Wu et al. meeting the limitation of  “wherein the organic layer is a blocking layer and the compound is a blocking material in the organic layer” 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 27, within the combination above, modified Wu et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Wu et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Wu et al. meeting the limitation of  “wherein the organic layer is an emissive layer and the compound is an emitter.” 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 28, within the combination above, modified Wu et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Wu et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Wu et al. meeting the limitation of  “wherein the OLED emits a luminescent radiation at room temperature when a voltage is applied across the first organic light emitting device; wherein the luminescent radiation comprises a delayed fluorescent process.” 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 38, within the combination above, modified Wu et al. teaches a formulation comprising the compound of claim 1 [0063-0064, See rejection of claim 1]
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2018/0013064) in view of Song (US Pub No. 2014/0138652) and Dong (CN105131940, Machine translation) as applied above in addressing claim 22, in further view of Klubek (Organic Electronics 15 (2014) 3127–3136)
Regarding Claim 24, within the combination above, modified Wu et al. is silent on a phosphorescent emissive dopant.
Klubek et al. teaches a phosphorescent dopant [Ir(iprpmi)3, page 3135, section 4] for OLED devices used to provide improved lifetimes.
Since modified Wu et al. teaches the use of a emitting layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the dopant of Klubek et al. in the emitting layer of modified Wu et al. in order to provide improved lifetimes [page 3135, section 4].
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub No. 2018/0013064) in view of Song (US Pub No. 2014/0138652), Dong (CN105131940, Machine translation), and Lee (US Pub No. 2015/0162543) as applied above in addressing claim 27, in further view of Klubek (Organic Electronics 15 (2014) 3127–3136)
Regarding Claim 32, within the combination above, modified Wu et al. teaches wherein the compound is an acceptor [See rejection of claim 22] and is silent on wherein the device further comprises a phosphorescent sensitizer.
Klubek et al. teaches a phosphorescent dopant [Ir(iprpmi)3, page 3135, section 4] for OLED devices used to provide improved lifetimes.
Since modified Wu et al. teaches the use of a emitting layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the dopant of Klubek et al. in the emitting layer of modified Wu et al. in order to provide improved lifetimes [page 3135, section 4].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-6, 8-9, 14, 19-25, 27-28, 32, 36, 38, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726